rr
IN THE UNITED STATES DISTRICTCourT FILED

FOR THE DISTRICT OF MONTANA

AUG 2:
BILLINGS DIVISION eae a
Clerk, U S District Cour
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR-16-47-BLG-SPW
Plaintiff,
VS. ORDER GRANTING
EARLY TERMINATION OF
JOSHUA DON RAY, SUPERVISED RELEASE
Defendant.

 

 

On August 22, 2019, Mr. Ray filed an unopposed motion for early
termination of supervised release. (Doc. 171.) Upon Mr. Ray’s motion, and for
good cause appearing,

IT IS HEREBY ORDERED Mr. Ray’s motion is GRANTED. His
supervised release is terminated as of the date of this Order.

The Clerk of Court shall notify counsel of this Order.

DATED this Bice of August 2019.

Bowe #idaie.

“SUSAN P. WATTERS
United States District Judge
